THEA-JXORNEYGENERAL
                                           OF     TEXAS
                                      AUSTIN.     TXEXAS         787ll

  JOaN      I..     BILL
*x-n-o-           CI-Al.

                                                August    5, 1974


          The Honorable      James R. Arnold                       Opinion   No.   H-   366
          Administrator
          Governor’s    Office of Traffic Safety                   Re: Use which may be made
          P. 0. Box 13449, Capitol Station                         of the “Drive Friendly” logo.
          Austin,   Texas    78711

          Dear     Mr.     Arnold:

                  You have asked several       questions concerning the authority of the
          Governor’s   Office  of Traffic  Safety to earn income from the promotional
          use of the “Drive   Friendly”   logo.

                   Your office wishes to place an inexact        representation    of the “Drive
          Friendly”    logo on a number of T-Shirts,       sell the shirts through a
          merchandising      agent who would be a private      individual   or corporation,
          realize   a profit or “income”    from the transaction      and then use funds thus
          earned for other aspects      of a traffic safety program.        Your questions   are
          answered    in this cont:ext.

                    The Governor!s       Office of Traffic   Safety derives   its authority   from
          the Governor      who, by Article     670lj-1,   V. T. C. S., The Texas Traffic
          Safety Act of 1967, is “responsible         for preparing    and adinihistering    a
          statewide   traffic   safety program     designed    to reduce traffic   accidents   and
          tie resulting    deaths,    injuries,  and property     damage. ” Sec. 2 (b).

                   The Governor     is given extensive    authority   to design and administer
          a program    of dr%ve,r education and training for Texas,        including  the power
          to provide   “for coneracts    bet:ween governing    bodies of centrally   located
          independent    school dj,stricts   or other suitable public and private     agencies
          and the State !,o provide    for approved   driver   education and training     programs..   . ”
          Sec. 3(a) (3).




                                                    p.   171,3
The Honorable      James    Arnold     page    2    (H-366)




         He is also given implicit        power to contract      with the Federal    Govern-
ment and with political      and legal subdivisions        of the State when this is
necessary   to implement       a traffic   safety program.        Sets.  4, 5(b).   Political
and legal subdivisions      are, in turn, authorized         to contract   with the State,
with each other,    and with private       persons    and may expend funds from any
source of “activities     incident    to the performance       of any part of the program
and may contract      and pay for personal        services    or property    to be used in
the program    or activities     incident   to the program.      ” Sec. 5(b).

        Apart from the planning and coordinating      responsibilities     given to
the Governor,   his most important    power is his authority    to allocate    “such
funds as may be appropriated    by the Legislature    in the General Appropria-
tions Act to implement   the purposes   of this Act. ” Sec. 7 (b).

         Section   6 (d) identifies   the method      of allocation:

                         Grants in aid for governmental        purposes     and
                   payments     to discharge    contractual    obligations    may
                   be made to legal and political        subdivisions     of the
                   State to carry out any duties and activities           which
                   are part of a statewide      traffic  safety program
                   created,    developed,    and maintained      under this Act.
                   For the implementation        of this Act,    contractual
                   payment may be made from the Traffic              Safety Fund
                   for services     rendered   and property     furnished     by
                   prj,vat,e persons    and by agencies     which are not
                   political   and legal subdivisions      of the State.

         We interpret    Article   67Olj-1   as contemplating:     (a) intergovernmental
contracts;   (b) contracts    between the State (Governor)      and private     agencies
if necessary    for dri~ver education    programs,     Sec. 3(3); (c) contracts
between political    subdivisions    and private   individuals  for a variety     of
purposes and activities      incident to a traffic   safety program.

        We cannot find authori.ty Ior a contract        between the Governor’s
office and a private    corporati.on   providing  for the merchandising       of
“Drive  Friendly’!   T-shirts    to the general  public,   to earn additional    income
for the State Traffic    Safety Program.




                                              p.   1714
The Honorable     James   Arnold     page   3   (H-366)




         In Forth Worth Cavalry  Club v.        Sheppard,    83 S.W. 2d 660,   663
(Tex.   1935), the Supreme Court said:

                      All public offices   and officers    are creatures    of law.
                 The powers     and duties of public officers     aredefined     and
                 limited   by law.   By being defined and Iimited        by law,
                 we mean the act of a public officer        must be expressly
                 authorized    by law, or implied     therefrom    . . . . It
                 follows   from the above that public officers       may make
                 only such contracts     for the government      they represent
                 as they are authorized      by law to make.

          We are unable to find express       or implied authority   in Article
67Olj-1, V. T. C. S., for a contract      between the Governor     and either
a private   corporation    or individual   for the merchandising    of “Drive
Friendly ” T-shirts     to earn additional    income for the State Traffic
Safety Program.

                                        SUMMARY

                      The Governor’s     Office of Traffic    Safety does
                 not have authority    under Article     6701-j, V. T. C. S.
                 the Texas Traffic    Safety Act, to earn income         by
                 means of a contract     executed    by it assigning    rights
                 to the promoti,onal    use of the “Drive     Friendly”    logo
                 to a pri,vate corporation     or individual.

                                                     Very   truly   yours,




                                                     JOHN L. HILL
                                                     Attorney General        of Texas
The Honorable   James   Arnold   page    4     (H-366)




DAVID M. KENDALL,        Chairman
Opinion Committee




                                        p.   1716